DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-16 responded on September 13, 2021 are pending.
Terminal Disclaimer
The terminal disclaimer filed on September 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,728,860 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Response to Arguments
Applicant's arguments, see pg. 7, filed September 13, 2021, with respect to the rejection(s) of claim(s) 1 and 11 under Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. Applicant argues that Takeda does not teach "determining at least one first PHR for a first TTI of at least one first serving cell according to at least one first PH level of the at least one first serving cell". Takeda discloses a PHR is formed with a PH, which represents information about the difference between the user terminals transmission power and the maximum transmission power 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2017/0142667 A1, hereinafter "Takeda") in view of Huang et al. (US 10,492,152 B2, CN105407524B published in March 2016, hereinafter "Huang").
Regarding claim 1, Takeda discloses communication device for handling a power headroom report (PHR) for multiple transmission time intervals (TTIs), comprising:
a storage device (Takeda, Fig. 15-16 commend saved in signal processing section 204 of UE 20), for storing instructions of:
determining at least one first PHR for a first TTI of at least one first serving cell according to at least one first PH level of the at least one first serving cell, wherein the communication device is configured with at least one second serving cell of at least one second TTI (Takeda, Fig. 4A-4B [0050-0053, 90] The user terminal feeds back PHRs (Power Headroom Reports) of MeNB and SeNB for reporting the user terminal's transmission power, where PHR represents information about the difference between the user terminal's transmission power PPUSCH and the maximum transmission power PCMAX in the time frame, the PHR include a plurality of cell groups in a given TTI ); and
transmitting the at least one first PHR to a network via one of the at least one serving cell (Takeda, [0050-0053] The user terminal transmits PHRs (Power Headroom Reports to the activated cells (i.e. serving cell)); and
a processing circuit, coupled to the storage device, configured to execute the instructions stored in the storage device (Takeda, Fig. 15-16 commend saved in signal processing section 204 of UE 20).
Takeda does not explicitly disclose wherein a length of the first TTI is different from at least one length of the at least one second TTI.
Huang from the same field of endeavor discloses wherein a length of the first TTI is different from at least one length of the at least one second TTI (Huang, Fig. 2 Col. 1 all the activated cells in which the UE is located may include a first cell and a second cell, and a TTI length of the first cell is at least twice a TTI length of the second cell).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified power headroom report disclosed by Takeda and power headroom report disclosed by Huang with a motivation to make this modification in order to provide more detailed scheduling decision reference for the base station (Huang, Col. 8 Ln. 34-35).
Regarding claim 2, Takeda discloses wherein the first TTI is for performing at least one first UL transmission via the at least one first serving cell, and the at least one second TTI is for performing at least second UL transmission via the at least one (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHRs (Power Headroom Reports) of MeNB and SeNB for reporting the user terminal's transmission power, where PHR represents information about the difference between the user terminal's transmission power PPUSCH and the maximum transmission power PCMAX in the time frame).
Regarding claim 3, Takeda discloses wherein the first TTI is for performing at least one UL transmission via a first radio access technology (RAT) , and the at least one second TTI is for performing at least second UL transmission via a second RAT (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHR with dual connectivity to MeNB and SeNB).
Regarding claim 4, Takeda discloses wherein the at least one first serving cell is for performing at least one first UL transmission via a first RAT, and the at least one second serving cell is for performing at least one second UL transmission via a second RAT (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHR with dual connectivity to MeNB and SeNB).
Regarding claim 5, Takeda discloses wherein the communication device transmits the at least one first PHR via one of the at least one first serving cell to the network (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHR to MeNB and has connectivity to MeNB).
Regarding claim 6, Takeda discloses determining at least one second PHR for the at least one second TTI of the at least one second serving cell according to at least one second PH level of the at least one second serving cell (Takeda, [0056] a master base station MeNB and a secondary base station SeNB each carry out, scheduling independently, and the two base stations are asynchronous); and
transmitting the at least one second PHR to the network via one of the at least one serving cell (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHR to MeNB and has connectivity to MeNB).
Regarding claim 7, Takeda discloses wherein the communication device transmits the at least one second PHR via one of the at least one second serving cell to the network (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHR to SeNB and has connectivity to SeNB).
Regarding claim 8, Takeda does not explicitly disclose wherein each of the at least one length of the at least one second TTI is not greater than a half length of the first TTI.	
Huang from the same field of endeavor discloses wherein each of the at least one length of the at least one second TTI is not greater than a half length of the first TTI. (Huang, Fig. 2 Col. 3 a TTI length of the first cell is at least twice a TTI length of the second cell).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified power headroom report disclosed by Takeda and power headroom report disclosed by Huang with a motivation to make this modification in order to provide more detailed scheduling decision reference for the base station (Huang, Col. 8 Ln. 34-35).
Regarding claims 9-16, these claims recite "A method for a communication device to handle a power headroom report (PHR) for multiple transmission time .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415